

117 S1355 IS: Sunshine in Product Safety Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1355IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Consumer Product Safety Act to strike provisions that limit the disclosure of certain information by the Consumer Product Safety Commission. 1.Short titleThis Act may be cited as the Sunshine in Product Safety Act.2.Disclosure of information on consumer products(a)In generalSection 6 of the Consumer Product Safety Act (15 U.S.C. 2055) is amended by striking subsection (b).(b)Conforming amendmentsThe Consumer Product safety Act is amended—(1)in section 6A (15 U.S.C. 2055a), by striking and (b) each place that such appears in subsections (b)(3) and (f); and(2)in section 29 (15 U.S.C. 2078)—(A)in subsection (e)(B), by striking unless with respect to such information the Commission has complied with the applicable requirements of section 6(b); and(B)in subsection (f)(1), by striking subsections (a)(3) and (b) and inserting subsection (a)(3).